Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states: “The Office stated: “claims 2-28 recite mental processes as applied to identifying
dependencies. Since the claims are directed toward a judicial exception....”. (Office Action, page 2). Applicant disagrees. The claims are not directed to an abstract idea…Rather, Claim 2 involves features that can only be performed by execution in a data processing system and these features are intimately involved in a practical application of these features on the data processing system. Each feature of Claim 2 can only be performed on the computer system and/or memory (i.e., the work load repository). For example, Claim 2 requires the feature of “producing, by a computer system, one or more first links among the scheduling information and the data lineage information, wherein the one or more first links are stored in the workload repository.” This feature requires the writing of data (e.g., in the form of links) to physical memory, because this feature requires storing the one or more links in the work load repository. A human mind cannot perform this feature.”
Examiner states: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “requires the writing of data (e.g., in the form of links) to physical memory”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the claimed invention is directed to mental process without significantly more. The claim(s) recite(s) obtaining, … scheduling information.. obtaining,… data lineage information… receiving a query, a produced link, and … analysis of the identified links. This judicial exception is not integrated into a practical application because no improvement upon computing technology has been performed. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because producing a link and saving to memory based upon the performance of an abstract idea of obtaining information from general sources (i.e. repository) are merely generic post solution activity. Therefore, Examiner maintains 101 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2-28,  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In adhering to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process, machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, 2019 PEG flowchart is directed to Step 2.  Step 2 is a two prong inquiry.  Prong one considers whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). In this case claims 2-28 recite mental processes as applied to identifying dependencies. Since the claims are directed toward a judicial exception, analysis flows to prong two.  Prong two considers whether the judicial exception is integrated into a practical application. In this case, the judicial exception is not integrated into a practical application because the steps merely describe steps of receiving information and identifying associations between jobs.  For example, claim 2 recites “obtaining, …, scheduling information.. obtaining,… data lineage information… identifying one or more second links… analysis of the identified links.” This step describes a mental process.
Since the claims are directed to the determined judicial exception, the analysis flows to Step 2B.  Therein, the elements and combination of elements are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted here that the elements should be considered both individually and as an ordered combination.  In this case, the process, machine and manufacture each at most comprise a computer infrastructure, a processor, a computer usable storage device, and a computer system comprising a CPU, a computer readable memory and a computer readable storage media. Taken individually, each are generically recited and thus does not add significantly more to the respective limitations.  Taken as an ordered combination, the limitations are directed to limitations referenced in Alice Corp. (also called the Mayo test) that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Additional limitations recited in the dependent claims of the invention include storing information and identifying referenced information and links. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 4, 11, 13, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Warman (Pub. No. US 9,477,523) in view of Kim (Pub. No. US 2015/0150016) in further view of Becher (Pat. No. US 8,387,066).
Claim 2, Warman teaches “a computer implemented method including: obtaining, from a work load repository, scheduling information that specifies a plurality of jobs and an order of execution of the plurality of jobs; obtaining, from the work load repository, data lineage information ([Col. 8, Lines 28-45] In some implementations, the datastore 218 may store historical job execution data 220 (i.e. “data lineage information”) describing one or more previous executions of data access jobs. The historical job execution data 220 may be employed in identifying the preliminary data access job(s) 118 on which a primary data access job 108 depends. The historical job execution data 220 may also be employed to predict execution durations of data access jobs, as described further with reference to FIG. 6. In some implementations, the datastore 218 may store data storage system status data 222 generated by the data storage system status determination module 214 as described above. The datastore 218 may also store other data 224, such as user account information, user authentication information, and so forth. In some implementations, at least a portion of the information stored in the datastore 218 may be stored externally to the scheduling server device(s) 106, on other devices that are in communication with the scheduling server device(s) 106 via the I/O interface(s) 206 or the network interface(s)) that specifies one or more first data lineage elements and one or more second data lineage elements (i.e. [Fig. 4] preliminary jobs), with the data lineage information further specifying at least one dependency relationship among the one or more first data lineage elements and the one or more second data lineage elements ([Fig. 4] preliminary jobs dependent u pon other preliminary jobs), and with at least a job of the plurality including a reference to the one or more first data lineage elements  ([Fig. 4] preliminary job 118(2) dependent upon preliminary job (118(1) as “the one or more first data lineage elements”); in accordance with the reference, producing, by a computer system, one or more first links among the scheduling information and the data lineage information ([Col. 9, Lines 21-34] In some implementations, the preliminary data access job(s) 118 for a primary data access job 108, and the dependency relationships between the data access jobs, are analyzed to identify one or more subsets of the preliminary data access job(s) 118. Each subset may include one or more preliminary data access job(s) 118. In some implementations, each subset includes two or more serially dependent preliminary data access jobs 118 that constitute a chain of dependency leading to the primary data access job 108. Each possible chain of serially dependent preliminary data access jobs 118, e.g., each possible chain leading to the primary data access job 108, may correspond to a subset. In some cases, a subset may include a single preliminary data access job 118 that does not depend on another job. ); for the change in the planned execution of the given job (i.e. a subset): identifying, for the given job, that at least one of the one or more produced first links are between the given job and the one or more first data lineage elements ([Fig. 4] Subset between 118(3) for example, 118(5) of subset link to 118 (1)); and based on the at least one dependency relationship specified in the data lineage information, identifying one or more second links between the one or more first data lineage elements and one or more second data lineage elements that are impacted by the given job ([Col. 17, Line 1-9] At 810, a determination is made whether job contention is indicated on any of the data storage system(s) 126. If not, the process may proceed to 812 and continue analyzing the real time performance data for the data storage system(s) 126. If so, the process may proceed to 814. At 814, based on the identification of contention the execution of the data access job(s) may be adjusted to reduce contention. In some cases, this may include rescheduling of jobs or moving scheduled jobs to a different data storage system 126. [Col. 10, Lines 4-35] time duration calculation for each plurality subset of a chain of jobs to the primary data access job); and executing, by the computer system, an analysis of the identified links to determine an impact of the change in the planned execution of the given job ([Col. 11, Line 34-50] FIG. 4 depicts a schematic 400, showing an example of multiple primary data access jobs 108 that each depend on one or more preliminary data access jobs 118, including at least one preliminary data access job 118 that is preliminary to multiple primary data access jobs 108. As in FIG. 3, the lines connecting the data access jobs indicate that one data access job is dependent on one or more other data access jobs, with the arrowheads indicating a direction of the dependency. In the example of FIG. 4, two additional primary data access jobs 108 are added to the example of FIG. 3: primary data access job 108(2), with a target completion time 110(2) of 05:00 a.m. and a predicted execution duration 302 of 1 hour; and primary data access job 108(3), with a target completion time 110(3) of 04:30 a.m. and a predicted execution duration 302 of 0.5 hours. In the example of FIG. 4, two additional subsets have been added to those shown in FIG. 3. Subset 4 includes a chain of dependency that leads from the primary data access job 108(2) to the preliminary data access job 118(6) to the preliminary data access job 118(7). Subset 5 includes a chain of dependency that leads from the primary data access job 108(3) to the preliminary data access job 118(2) to the preliminary data access job 118(5). Table 3 summarizes the total execution duration and time difference calculations for the five subsets shown in FIG. 4.)”.
However, Warman may be silent regarding the job request.
Kim teaches “receiving, by the computer system, a query that identifies a given job and a change to a planned execution of the given job ([0064] Thus, one embodiment of the present disclosure provides a method for providing dynamic online job scheduling that has dynamic pricing based upon a user selected priority for the job request and simultaneously provides a reservation queue scheduling method. In other words, unlike previous methods that allocate all of the user's resources in advance, the present disclosure dynamically allocates worker nodes during each unit time slot based upon the priority of jobs in the online job queue. In other words, the same worker nodes may not necessarily be assigned to the same jobs in successive unit time slots. In one embodiment, a user may even change a priority for a job request as the job request is being processed by the data processing platform by one or more assigned worker nodes. Thus, the present disclosure provides a more flexible scheduling approach to large data processing platforms, such as for example, Hadoop.RTM...)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Kim with the teachings of Warman in order to provide a system that teaches a request comprising a change of execution. The motivation for applying Kim teaching with Warman, is to provide a system that allows for customizing of job execution. Warman, Kim, Becher, analogous art directed towards processing workloads. Together Warman, Kim, Becher, teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Kim with the teachings of Warman by known methods and gained expected results. 
However, the combination may not explicitly teach the newly added limitations.
Becher teaches “in accordance with the reference (i.e. dependencies), producing, by a computer system, one or more first links among the scheduling information and the data lineage information, wherein the one or more first links are stored in the workload repository ([Fig. 1, 160] scheduling data structure (“workload repository”) depicting time period “scheduling information” and computer resources “data lineage” for task execution [Col. 7, Lines 31-40] (23) Recall that in FIG. 1 task manager 150 generates a scheduling data structure 160 via task optimizer 152 in accordance with the preconditions associated with each task. As briefly mentioned before, Task_A 120 and Task_C 140 both depend (i.e. links) from Task_B 130. Thus, neither Task_A 120 nor Task_C 140 can begin execution until Task_B 130 has completed its execution. Scheduling data structure 160 reflects this dependency relationship by scheduling Task_B 130 in the first time period and scheduling Task_A 120 and Task_C 140 in the second time period (e.g., step). [Fig. 6, Lines 63-67] Referring again to FIG. 1, task manager 150 parses or traverses the dependency graph 111 in graphical user interface 110 to identify preconditions, if any, associated with each task. For example, preconditions 126 associated with Task_A 120 require that execution of Task_B 130 must be completed before Task_A 120 can begin execution.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Becher with the teachings of Warman, Kim, in order to provide a system that teaches utilizing a repository to further store information. The motivation for applying Becher teaching with Warman, Kim, teaching is to provide a system that allows for additional optimizations for scheduling. Warman, Kim, Becher, analogous art directed towards processing workloads. Together Warman, Kim, Becher, teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Becher with the teachings of Warman, Kim, by known methods and gained expected results. 
Claim 4, Warman teaches “the method of claim 2, further including producing the one or more second links by identifying data sources referenced by the data lineage information and the scheduling information ([Col. 8, Lines 47-60] “FIG. 3 depicts a schematic 300, showing an example of a primary data access job 108(1) that depends on multiple preliminary data access jobs 118, including preliminary data access jobs 118 that are serially dependent. In FIG. 3, the lines connecting the data access jobs indicate that one data access job is dependent on one or more other data access jobs. In such cases, the data access job may not successfully execute until the other data access jobs on which it depends have executed. In FIG. 3, the arrowheads on the lines indicate a direction of the dependency between jobs. For example, the arrow pointing from the preliminary data access job 118(5) toward the preliminary data access job 118(2) indicates that the preliminary data access job 118(2) depends on the preliminary data access job 118(5).”)”.
Claim 11, “a non-transitory computer storage medium encoded with computer program instructions that when executed by one or more computer systems cause the one or more computer systems to perform operations comprising: obtaining, from a work load repository, scheduling information that specifies a plurality of jobs and an order of execution of the plurality of jobs; obtaining, from the work load repository, data lineage information that specifies one or more first data lineage elements and one or more second data lineage elements, with the data lineage information further specifying at least one dependency relationship among the one or more first data lineage elements and the one or more second data lineage elements, and with at least a job of the plurality including a reference to the one or more first data lineage elements; in accordance with the reference, producing one or more first links among the scheduling information and the data lineage information; receiving a query that identifies a given job and a change to a planned execution of the given job; for the change in the planned execution of the given job: identifying, for the given job, that at least one of the one or more produced first links are between the given job and the one or more first data lineage elements; and based on the at least one dependency relationship specified in the data lineage information, identifying one or more second links between the one or more first data lineage elements and one or more second data lineage elements that are impacted by the given job; and executing an analysis of the identified links to determine an impact of the change in the planned execution of the given job” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 13, “the medium of claim 11, wherein the one or more operations further include producing the one or more second links by identifying data sources referenced by the data lineage information and the scheduling information” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 20, “a system comprising: one or more computer systems and one or more storage devices storing instructions that are operable, when executed by the one or more computer systems, to cause the one or more computer systems to perform operations comprising: obtaining, from a work load repository, scheduling information that specifies a plurality of jobs and an order of execution of the plurality of jobs; obtaining, from the work load repository, data lineage information that specifies one or more first data lineage elements and one or more second data lineage elements, with the data lineage information further specifying at least one dependency relationship among the one or more first data lineage elements and the one or more second data lineage elements, and with at least a job of the plurality including a reference to the one or more first data lineage elements; in accordance with the reference, producing one or more first links among the scheduling information and the data lineage information; receiving a query that identifies a given job and a change to a planned execution of the given job; for the change in the planned execution of the given job: identifying, for the given job, that at least one of the one or more produced first links are between the given job and the one or more first data lineage elements; and based on the at least one dependency relationship specified in the data lineage information, identifying one or more second links between the one or more first data lineage elements and one or more second data lineage elements that are impacted by the given job; and executing an analysis of the identified links to determine an impact of the change in the planned execution of the given job” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 22, “the system of claim 20, wherein the one or more operations further include producing the one or more second links by identifying data sources referenced by the data lineage information and the scheduling information” is similar to claim 4 and therefore rejected with the same references and citations.
Claims 3, 12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Warman in view of Kim in view of Becher in further view of Chandhoke (Pub. No. US 2014/0059553).
Claim 3, the combination may not explicitly teach the limitations.
Chandhoke teaches “the method of claim 2, further including: transforming the scheduling information; and storing the scheduling information in a data store that stores the data lineage information ([0054] At block 520, a schedule of one or more tasks is generated or modified, thereby creating a new schedule. In one embodiment, real-time scheduler 120 generates or modifies the schedule of one or more tasks. Real-time scheduler 120 may store the new schedule in a memory coupled to or included in processor 110 such as system memory 165.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chandhoke with the teachings of Warman, Kim, Becher in order to provide a system that teaches transforming information. The motivation for applying Chandhoke teaching with Warman, Kim, Becher teaching is to provide a system that allows for storage and communication to other entities. Warman, Kim, Becher, Chandhoke analogous art directed towards processing workloads. Together Warman, Kim, Becher, Chandhoke teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Chandhoke with the teachings of Warman, Kim, Becher by known methods and gained expected results. 
Claim 12, “the medium of claim 11, wherein the operations further include: transforming the scheduling information; and storing the scheduling information in a data store that stores the data lineage information is similar to claim 3 and therefore rejected with the same references and citations.
Claim 21, “the system of claim 20, wherein the operations further include: transforming the scheduling information; and storing the scheduling information in a data store that stores the data lineage information” is similar to claim 3 and therefore rejected with the same references and citations.
Claims 5, 14, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Warman in view of Kim in view of Becher in further view of Saha (Pub. No. US 2011/0231849).
Claim 5, the combination may not explicitly teach the limitations.
Saha teaches “the method of claim 4, wherein identifying the data sources includes identifying a data source referenced by the same name in the data lineage information and the scheduling information ([0051] Also, merging a workflow to create a virtual graph can include identifying two or more similar jobs, marking the two or more similar jobs with a same label, and assigning the two or more similar jobs to a same virtual node. As described herein, a virtual node is a single task, and a virtual graph is a set of tasks with an ordering defined between them.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Saha with the teachings of Warman, Kim, Becher in order to provide a system that teaches identifying resources. The motivation for applying Saha teaching with Warman, Kim, Becher teaching is to provide a system that allows for locating of similar jobs for the purposes of further processing. Warman, Kim, Becher, Saha analogous art directed towards processing workloads. Together Warman, Kim, Becher, Saha teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Saha with the teachings of Warman, Kim, Becher by known methods and gained expected results. 
Claim 14, “the medium of claim 13, wherein identifying the data sources includes identifying a data source referenced by the same name in the data lineage information and the scheduling information” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 23, “the system of claim 22, wherein identifying the data sources includes identifying a data source referenced by the same name in the data lineage information and the scheduling information” is similar to claim 5 and therefore rejected with the same references and citations.
Claims 6, 15, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Warman in view of Kim in view of Becher in further view of McPherson (Pub. No. US 2015/0205634).
Claim 6, the combination may not explicitly teach the limitations.
McPherson teaches “the method of claim 4, wherein identifying the data sources includes identifying a data source using a uniform resource locator ([0047] As previously discussed, the broker 222 can provide status information of a job to the user requesting the job. A status of the job is stored in the job status records 229. A job entry in the job status record 229 may include a variety of fields, such as, but not limited to, a job ID, job type, title, description, arguments, child jobs, parent job, state, completion status, retry count, rollback retry count, percentage complete, result, object type, application id, application name, domain name, owner login, creator login, and object URL.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of McPherson with the teachings of Warman, Kim, Becher in order to provide a system that teaches identifying resources. The motivation for applying McPherson teaching with Warman, Kim, Becher teaching is to provide a system that allows for locating jobs for the purposes of further processing. Warman, Kim, Becher, McPherson analogous art directed towards processing workloads. Together Warman, Kim, Becher, McPherson teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of McPherson with the teachings of Warman, Kim, Becher by known methods and gained expected results. 
Claim 15, “the medium of claim 13, wherein identifying the data sources includes identifying a data source using a uniform resource locator” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 24, “the system of claim 22, wherein identifying the data sources includes identifying a data source using a uniform resource locator” is similar to claim 6 and therefore rejected with the same references and citations.
Claims 7, 16, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Warman in view of Kim in view of Becher in further view of Gilder (Pub. No. US 2014/0189703)
Claim 7, the combination may not explicitly teach the limitations.
Gilder teaches “the method of claim 4, wherein identifying the data sources includes identifying a relational database table using a database, table space, and a table name ([0083] FIGS. 9-11 show a diagram of an exemplary database table structure 900 for system 201 (shown in FIG. 2) in three parts. Each element in FIGS. 9-11 represents a separate table in database 164, and the contents of each element show the table name and the table structure, including field names and data types. The interconnections between elements indicate at least a relation between the two tables, such as, without limitation, a common field. In operation, each table is utilized by one or more of the components of system 201 to track and process the various stages of execution of job request 204 (shown in FIG. 2). The relationships between the tables and the components of system 201 are described below.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Gilder with the teachings of Warman, Kim, Becher in order to provide a system that teaches database formats. The motivation for applying Gilder teaching with Warman, Kim, Becher teaching is to provide a system that allows for storing data in organized formats. Warman, Kim, Becher, Gilder analogous art directed towards processing workloads. Together Warman, Kim, Becher, Gilder teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Gilder with the teachings of Warman, Kim, Becher by known methods and gained expected results. 
Claim 16, “the medium of claim 13, wherein identifying the data sources includes identifying a relational database table using a database, table space, and a table name” is similar to claim 7 and therefore rejected with the same references and citations.
Claim 25, “the system of claim 22, wherein identifying the data sources includes identifying a relational database table using a database, table space, and a table name” is similar to claim 7 and therefore rejected with the same references and citations.
Claims 8, 9, 17, 18, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Warman in view of Kim in view of Becher in further view of Goel (Pub. No. US 2009//0165015)
Claim 8, the combination may not explicitly teach the limitations.
Goel teaches “the method of claim 2, further including producing the one or more second links by identifying executable programs referenced by the scheduling information and the data lineage information ([0022] In process S2, resource managing unit 34 establishes an interdependency structure between and among multiple applications 12 based on the received dependency information (message 16). The interdependency structure may be an interrelated tree-like (hierarchical) structure as illustratively shown in FIG. 3 with a lower level node depending on a related (represented by the solid arrow) higher level node. As shown in FIG. 3, the direction of an arrow represents the dependence relationship between two nodes, e.g., application A2 is dependent upon application A1. Between two applications (nodes) with a dependence link, e.g., from A1 to A2, the application (A2) that depends on the other application (A1) will be referred to as a "dependent" application, and the other application (A1) will be referred to as a "condition" application, for descriptive purposes only. FIG. 3 also shows that the dependency of an application (node) A8 upon another application (node) A7 is dependent/conditioned on a third application (node) A1 (dotted arrow being used to represent the conditional dependency link).)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Goel with the teachings of Warman, Kim, Becher in order to provide a system that teaches identifying dependences. The motivation for applying Goel teaching with Warman, Kim, Becher teaching is to provide a system that allows for scheduling decisions. Warman, Kim, Becher, Goel analogous art directed towards processing workloads. Together Warman, Kim, Becher, Goel teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Goel with the teachings of Warman, Kim, Becher by known methods and gained expected results. 
Claim 9, the combination teaches the claim, wherein Goel teaches “the method of claim 8, wherein identifying the executable programs includes identifying an executable program based at least in part on parameters provided to the executable program ([0023] It should be appreciated that the dependency link (arrow) in FIG. 3 just illustratively represents the existence of a dependent relationship between two applications 12. In the interdependency structure, the details of the dependent relationship, e.g., which state of application A1 defines/conditions the execution of application A2, are also included. In addition, the dependent relationships may be categorized into different categories. For example, dependent relationships may include mandatory dependency and recommended dependency, the latter of which may be overcome by a user demand, e.g., a demand to run an application 12 even if the recommended dependency is still evaluated to be false (condition unsatisfied). The established interdependency structure may be stored in a database in a manner that facilitates retrieval and updating.)”.
Rational to claim 8 is applied here.
Claim 17, “the medium of claim 11, wherein the operations further include producing the one or more second links by identifying executable programs referenced by the scheduling information and the data lineage information” is similar to claim 8 and therefore rejected with the same references and citations.
Claim 18, “the medium of claim 17, wherein identifying the executable programs includes identifying an executable program based at least in part on parameters provided to the executable program” is similar to claim 9 and therefore rejected with the same references and citations.
Claim 26, “the system of claim 22, wherein the operations further include producing the one or more second links by identifying executable programs referenced by the scheduling information and the data lineage information” is similar to claim 8 and therefore rejected with the same references and citations.
Claim 27, “the system of claim 26, wherein identifying the executable programs includes identifying an executable program based at least in part on parameters provided to the executable program” is similar to claim 9 and therefore rejected with the same references and citations.
Claims 10, 19, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Warman in view of Kim in view of Becher in view of Goel in further view of Bowman-Amuah (Pub. No. US 7,289,964).
Claim 10, the combination may not explicitly teach the limitations.
Bowman-Amuah teaches “the method of claim 8, wherein identifying the executable programs includes identifying an executable program based on the location of the executable program on a persistent data store ([Col. 63, Lines 32-46] A full-featured Directory Service organizes, categorizes and names networked resources in order to provide a comprehensive picture of clients, servers, users, applications and other resources. The service typically includes a database of objects, representing all nodes and resources on a network. The database manages relationships between users and networks, network devices, network applications, and information on the network. The Directory service can organize network nodes to reflect the topology and organization of the enterprise and its policies. The Directory service makes resources location and platform independent, since it allows users to locate resources via the directory and regardless of their physical location. The Directory service also maps between logical resource names (e.g., "Marketing_Printer") and physical resource address (e.g., 10.27.15.56). (See Name service, below).)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Bowman-Amuah with the teachings of Warman, Kim, Becher, Goel in order to provide a system that teaches identifying resource locations. The motivation for applying Bowman-Amuah teaching with Warman, Kim, Becher teaching is to provide a system that allows for scheduling decisions. Warman, Kim, Becher, Goel, Bowman-Amuah analogous art directed towards processing workloads. Together Warman, Kim, Becher, Goel, Bowman-Amuah teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Bowman-Amuah with the teachings of Warman, Kim, Becher, Goel by known methods and gained expected results. 
Claim 19, “the medium of claim 17, wherein identifying the executable programs includes identifying an executable program based on the location of the executable program on a persistent data store” is similar to claim 10 and therefore rejected with the same references and citations.
Claim 28, “the system of claim 26, wherein identifying the executable programs includes identifying an executable program based on the location of the executable program on a persistent data store” is similar to claim 10 and therefore rejected with the same references and citations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199